

117 HR 4517 IH: To prohibit international travel by the Secretary of State until all passport agencies are fully reopened, and for other purposes.
U.S. House of Representatives
2021-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4517IN THE HOUSE OF REPRESENTATIVESJuly 19, 2021Mr. Gooden of Texas (for himself, Mr. Babin, Mr. Palazzo, Mr. Calvert, and Mr. Weber of Texas) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit international travel by the Secretary of State until all passport agencies are fully reopened, and for other purposes.1.Prohibition on certain travel and report relating to Department of State passport processingNotwithstanding any other provision of law, no Federal funds may be obligated or expended for the travel expenses of the Secretary of State to travel outside of the United States until each of the following conditions are satisfied:(1)All passport agencies are fully reopened.(2)Routine passport service takes less than eight weeks, and expedited passport service takes less than six weeks.(3)Submits to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report that includes recommendations to improve passport services and processing times, including information relating to Department of Treasury-operated Citibank lockboxes, modernizing passport processing, and Department of State guidelines and protocols related to the Department's Diplomacy Strong framework operations.